Exhibit 10.6.6

 

Summary of 2012 Incentive Plans

 

On December 13, 2011, the Human Resources Committee (the “Committee”) of the
Pinnacle West Capital Corporation (“Pinnacle West”) Board of Directors (the
“Board”) approved the Pinnacle West 2012 Annual Incentive Award Plan (the “PNW
Plan”), which provides an incentive award opportunity for Donald E. Brandt, the
Chairman of the Board, President, and Chief Executive Officer of Pinnacle West
and the Chairman of the Board and Chief Executive Officer of Arizona Public
Service Company (“APS”).  On December 14, 2011, the Board, acting on the
recommendation of the Committee, approved the APS 2012 Annual Incentive Award
Plan (the “APS Plan”) and the APS 2012 Annual Incentive Award Plan for PVNGS
Employees (the “Palo Verde Plan”), which provide incentive award opportunities
for Pinnacle West and APS employees, including the following “named executive
officers” identified in the 2011 Proxy Statement: James R. Hatfield, Senior Vice
President and Chief Financial Officer; Randall K. Edington, Executive Vice
President and Chief Nuclear Officer of APS; David P. Falck, Executive Vice
President, General Counsel and Secretary; and Donald G. Robinson, President and
Chief Operating Officer of APS.  The PNW Plan, the APS Plan, and the Palo Verde
Plan are referred to collectively herein as the “2012 Plans.”

 

No incentive payments will be awarded under the PNW Plan or the APS Plan unless
Pinnacle West, with respect to Mr. Brandt, and APS, with respect to
Messrs. Hatfield, Falck and Robinson, each achieves a specified threshold
earnings level.  No incentive payment will be awarded under the Palo Verde Plan,
with respect to Mr. Edington, unless the Palo Verde Nuclear Generating Station
(“Palo Verde”) achieves specified threshold business unit performance goals. 
The Committee will evaluate the impacts of unusual or nonrecurring adjustments
to earnings in determining whether any earnings level has been met for purposes
of the 2012 Plans, and Arizona Corporation Commission rate-related impacts will
be excluded.  The impacts of any sale or disposal of real estate development
operations will be excluded for purposes of the PNW Plan.

 

The award opportunities for Mr. Brandt and Mr. Robinson are based on the
achievement of specified 2012 Pinnacle West and APS earnings levels,
respectively.  The awards achieved may be further adjusted by the Committee
based upon its evaluation of business results and each officer’s individual
performance.  Mr. Brandt has an award opportunity of up to 50% of his base
salary if the threshold earnings level is met, up to 100% of his base salary if
a target earnings level is met, and up to 200% of his base salary if a maximum
earnings level is met, before adjustment for business results and individual
performance; however, in no event may Mr. Brandt’s award exceed 200% of his base
salary.  Mr. Robinson has an award opportunity of up to 37.5% of his base salary
if the threshold earnings level is met, up to 75% of his base salary if a target
earnings level is met, and up to 150% of his base salary if a maximum earnings
level is met, before adjustment for business results and individual performance;
however, in no event may Mr. Robinson’s award exceed 150% of his base salary. 
In considering Messrs. Brandt’s and Robinson’s individual performance, the
Committee may take into account factors

 

--------------------------------------------------------------------------------


 

such as shareholder value creation, customer service, financial strength,
operating performance and safety.

 

The award opportunities for Messrs. Hatfield and Falck under the APS Plan and
for Mr. Edington under the Palo Verde Plan are based on the achievement of
specified 2012 APS earnings levels and specified business unit performance
goals.  The awards achieved may be further adjusted by the Committee, with input
from the Chief Executive Officer (“CEO”), based upon its evaluation of each
officer’s individual performance.  Messrs. Hatfield and Falck have a target
award opportunity of up to 50% of their base salary.  Messrs. Hatfield and Falck
may earn less than the target amount or more, up to a maximum award opportunity
of up to 100% of their base salary, depending on the achievement of the earnings
and business unit performance goals separately or in combination, and before
adjustment for individual performance.  Mr. Edington has an award opportunity of
12.5% up to a maximum of 100% of his base salary, depending on the achievement
of the earnings and business unit performance goals, separately or in
combination, and before adjustment for individual performance.  In no event may
the awards to Messrs. Hatfield, Falck and Edington exceed 100% of their base
salary.  The business unit performance indicators that will be considered for
Messrs. Hatfield and Falck are derived from APS’ critical areas of focus as
provided in its Strategic Framework:  customers and communities, employees,
operational excellence and shareholder value.  The business unit performance
indicators for Mr. Edington are based on employees, operational excellence,
performance improvement and shareholder value.  In considering each officer’s
individual performance, with input from the CEO, the Committee may take into
account factors such as shareholder value creation, customer service, financial
strength, operational performance and safety.

 

In addition, consistent with Mr. Edington’s letter agreement regarding his
employment, the Board approved a separate compensation opportunity for
Mr. Edington of up to $125,000 upon the achievement of specific performance
measures tied to Palo Verde operations performance and regulatory evaluations.

 

--------------------------------------------------------------------------------